DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-12 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opening of the reservoir includes a pressing region configured to press a portion of the cap toward the central axis" in lines 8-9.  How is the reservoir being pressed towards the cap?  Is there a mechanical structure that presses the reservoir?  Are there external forces that press the reservoir? A pressing region is just a region of space or an area and cannot perform the function of pressing by itself.  Claims 2-12 are rejected by virtue of dependency on claim 1. 
Claim 8 recites the limitation “wherein a side surface of the second region of the cap is supported by the supporting part” in lines 3-4.  There are two supporting parts facing each other recited in lines 1-2.  Which supporting part supports the second region of the cap?  Does the other supporting part provide the same function?  Is there another structure the additional supporting part supports?  Claims 9-12 are rejected by virtue of dependency on claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 20160144110 A1; hereinafter “Ueda”) in view of Rosenquist et al (US 20130218120 A1; hereinafter “Rosenquist”). 
Regarding claim 1, Ueda teaches a cartridge (Ueda; para [99, 100]; Fig. 13; An infusion set 110… infusion solution supplied from the infusion solution bag) comprising: 
an opening disposed in a portion of the housing part and configured to communicate between the housing part and outside (Ueda; para [51, 100]; Fig. 13; elastic valve body 3 during the insertion or removal of the male connector 100…supplied from the infusion solution bag); and
a cap (Ueda; para [37, 38, 40, 49-52, 64, 68]; Fig. 1, 2, 3A-B, 5, 12; elastic valve body 3) configured to be fitted to the opening (Ueda; para [51, 100]; Fig. 13; elastic valve body 3 during the insertion or removal of the male connector 100…supplied from the infusion solution bag) and composed of an elastomer having flexibility (Ueda; para [45]; the elastic valve body 3 is molded and formed to be elastically deformable. Examples of the material of the elastic valve body 3 include various rubber 
wherein the opening includes a pressing region configured to press a portion of the cap toward the central axis (Ueda; para [38]; Fig. 11; an insertion section 5 into which a male connector 100 is inserted), and an open region whose pressing force toward the central axis of the cap is smaller than that of the pressing region (Ueda; para [38]; Fig. 11; male connector 100 inserted from the outside and a flow path 6 which communicates with the insertion section 5 in an insertion direction A of the male connector 100; examiner notes that the male connector is the pressing force and the opening region is inside the male connector to allow flow path 6), 
wherein the cap includes a first region configured to be pressed toward the central axis when located in the pressing region (Ueda; para [38]; Fig. 11; The elastic valve body 3 has a slit 7 so that the elastic valve body 3 elastically deforms to open or close the slit 7 when the male connector 100 is attached to or detached from the connector 1; examiner interprets the first region as the top of elastic valve body 3 because the male connector 100 opens and closes the slit 7), 
wherein when the first region is located in the pressing region and an exterior wall of the opening presses the first region toward the central axis such that the through hole of the first region is closed, a closed state in which fluid in the housing part is not discharged to the outside through the through hole is set (Ueda; para [38, 76]; Fig. 10; when the male connector 100 is attached to or detached from the connector 1…the elastic valve body 3 and defines the flow path 94, flow path 94 interposed therebetween in the direction B perpendicular to the insertion direction A of the male 
wherein when the first region is moved to the open region and the through hole of the first region is opened, an open state in which the fluid is allowed to be discharged to the outside from the housing part through the through hole is set (Ueda; para [38, 76]; Fig. 11; when the male connector 100 is attached to or detached from the connector 1…the elastic valve body 3 and defines the flow path 94, the flow path 94 interposed therebetween in the direction B perpendicular to the insertion direction A of the male connector 100; examiner indicates that the open region occurs when the male connector 100 is inserted).
Ueda does not teach a reservoir including a housing part.
However, Rosenquist teaches an analogous art of connector for enabling fluid transfer (Rosenquist; Abstract) comprising a cartridge (Rosenquist; para [43]; Fig. 11; a first fluid container 28) including a reservoir including a housing part configured to house fluid and an opening disposed in a portion of the housing part (Rosenquist; para [32]; Fig. 12; a first component 12 that is arranged to be connected to a first fluid container) and configured to communicate between the housing part and outside (Rosenquist; para [32]; The first and the second component 12 and 14 in the illustrated embodiment are tubular and comprise at least one fluid channel (not shown) through which fluid may flow through the connector).  It would have been obvious to one of ordinary skill in the art to have modified the cartridge taught Ueda to comprise a reservoir as taught by Rosenquist, because Rosenquist teaches that the cartridge can be for an infusion fluid container, such as an infusion bottle or an infusion bag to supply (Rosenquist; para [6, 32]) the infusions taught by Ueda. 
Note: The instant claims contain a large amount of functional language (ex: "configured to... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see 
Regarding claim 2, modified Ueda teaches the cartridge according to claim 1, 
wherein the first region is disposed at a first end portion of the cap, the first end portion being located on a side facing the housing part (Ueda; Fig. 10, 11; examiner notes that the first region disposed at the first end portion of the cap is the interpreted as the top region of the elastic valve body 3); and 
wherein the through hole in the first region has a slit shape (Ueda; para [38]; Fig. 2A, 3A-B; the elastic valve body 3 has a slit 7 so that the elastic valve body 3 elastically deforms to open or close the slit 7).
Regarding claim 3, modified Ueda teaches the cartridge according to claim 1 (the modification to the cartridge of Ueda to comprise the reservoir as taught by Rosenquist is discussed above in claim 1), 
wherein the open region of the reservoir is disposed at a position closer to the housing part than the pressing region (Rosenquist; para [32, 34]; Fig. 1, 12; the first component 12, interpreted as the open region, is positioned closer at the bottom of the reservoir than the two levels of protrusions 18a and 18b, the pressing region); and 
an opening cross-sectional area of the open region is greater than an opening cross-sectional area of the pressing region (Rosenquist; Fig. 1; the cross-sectional area of the open region, the upper part of the first component is connected to the container 28, and is smaller than the pressing region, protrusions 18a and 18b). 
Regarding claim 4, modified Ueda teaches the cartridge according to any one of claims 1, 
wherein a cross-sectional shape of the first region of the cap in a direction perpendicular to the central axis is a circular shape (Ueda; para [38]; Fig. 2A, 3A-B; the elastic valve body 3 has a slit 7 so that the elastic valve body 3 elastically deforms to open or close the slit 7); and 

Regarding claim 6, modified Ueda teaches a fluid handling system (Ueda; para [99]; An infusion set 110 which is provided with the connector 1) comprising: 
the cartridge according to claim 1; and 
a channel chip including an inlet to which a second end portion of the cap is inserted (Ueda; para [39, 58, 83, 92]; Fig. 1B, 11; an elastic valve body 3 which is attached to the housing 2…the housing with a holder 8; examiner notes that the holder 8 delivers the flow insertion direction A of the male connector 100 to the second flow path 18 and third flow path 19), the second end portion being located on a side opposite to the side facing the housing part (Ueda; Fig. 10, 11; the bottom face cap 16 in Fig. 10 is opposite of the male connector 100 in Fig. 11), 
wherein when the first region of the cap of the cartridge is moved from a pressing region side into the open region of the reservoir, the fluid is discharged from the housing part toward the channel chip through the through hole of the cap (Ueda; para [38]; Fig. 10, 11; the male connector 100 is attached to or detached from the connector 1; examiner interprets the pressing region side as bottom of the male connector 100 in Fig. 11 inserted into through slit 7 in order to distribute the infusion solution).
Regarding claim 7, modified Ueda teaches the fluid handling system according to claim 6, further comprising a spacer disposed between the cartridge and the channel chip (Ueda; para [40]; Fig. 1B; the bottom face cap 16).
Claims 5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Rosenquist, and in further view of Min et al (US 20100136679 A1; hereinafter “Min”).
Regarding claim 5, modified Ueda teaches the cartridge according to any one of claims 1, 

wherein the first region is disposed at a position closer to the housing part of the reservoir than the second region.
Modified Ueda does not teach the second region whose cross-sectional area is smaller than that of the first region.
However, Min teaches an analogous art of a cap (Min; para [37]; Fig. 1a; septum valve 40) wherein the second region whose cross-sectional area is smaller than that of the first region (Min Fig. 2).  It would have been obvious to one of ordinary skill in the art to have modified the second region cross-sectional area of the cap taught by modified Ueda to be smaller than the first region cross-sectional area as taught by Min, because Min teaches that the septum valve automatically closes and seals the second chamber from the environment (Min; para [37]) and the connector provides a closed passageway or channel in the sedimentation assembly that is sealed from the environment (Min; para [39]). 
Regarding claim 8, modified Ueda teaches the fluid handling system according to claim 6, further comprising two supporting parts facing each other (Ueda; para [52, 53]; Fig. 1B; 5; top face cap 15 includes a flange 31; examiner notes the flanges are opposing and facing each other as seen in Fig. 1B), 
wherein a side surface of the second region of the cap is supported by the supporting part (Ueda; para [52, 53]; Fig. 1B; The flange 31 is engaged with the holder 8 which holds the elastic valve body 3)), and
wherein when the first region of the cap is moved from the pressing region side into the open region of the reservoir (Ueda; para [40]; Fig. 1A; The cap 9 which defines the insertion section 5 holds 
Modified Ueda does not teach the second region of the cap and the supporting part are housed in the pressing region of the reservoir.
However, Min teaches an analogous art of a cap (Min; para [37]; Fig. 1a; septum valve 40) wherein the second region of the cap and the supporting part are housed in the pressing region of the reservoir (Min; para [39]; Fig. 1a, 2a; the first and second mating elements 34, 38 of the coupling 32 are connected together. This causes the cannula 36 to pass through the re-sealable septum valve 40).  It would have been obvious to one of ordinary skill in the art to have modified the second region of the cap taught by modified Ueda to be housed by the pressing region of the reservoir as taught by Min, because Min teaches that the septum valve automatically closes and seals the second chamber from the environment (Min; para [37]).
Regarding claim 9, modified Ueda teaches the fluid handling system according to claim 8, further comprising an auxiliary member disposed between the cartridge and the channel chip (Ueda; para [40]; Fig. 1B, 11; the top face cap 15), 
wherein the auxiliary member includes the supporting part (Ueda; para [40]; Fig. 1B; The elastic valve body 3 is held between the top face cap 15 and the bottom face cap 16…top face cap 15 includes a flange 31).
Regarding claim 10, modified Ueda teaches the fluid handling system according to claim 9 (the modification to the cartridge of Ueda to comprise the reservoir as taught by Rosenquist is discussed above in claim 1; the modification to the second region of the cap taught by modified Ueda to be housed by pressing region of the reservoir as taught by Min is discussed above in claim 8), 

wherein the auxiliary member includes, at a position around the supporting part, a recess (the top face cap 15 includes the hollow barrel 30) configured to fit with the portion of the exterior wall of the opening of the reservoir (Ueda; para [60]; Fig. 11; liquid flow path inside the male connector 100 is brought to communicate with a cap support section flow path 80 of the first flow path 17 (the flow path 6), the cap support section flow path 80 being defined by the cap support section 14).
Regarding claim 11, modified Ueda teaches the fluid handling system according to claim 8, wherein the channel chip includes the supporting part (Ueda; para [53, 83]; Fig. 5, 11; The flange 31 is engaged with the cap support section 14 of the holder 8; examiner notes that the holder 8 is interpreted as the channel chip because an infusion solution flowing from the second flow path 18 defined by the upstream port 11).
Regarding claim 12, modified Ueda teaches the fluid handling system according to claim 11, 
wherein a portion of the exterior wall of the opening of the reservoir protrudes from a bottom surface side of the reservoir toward the channel chip (Rosenquist; para [44]; first fluid container 28, namely an infusion bag, comprising an integrally formed first component 12); and 
wherein the channel chip includes, at a position around the supporting part, a recess configured to fit with the portion of the exterior wall of the opening of the reservoir (Ueda; para [53, 83]; Fig. 1A, 5, 11; The flange 31 is engaged with the cap support section 14 of the holder 8; examiner notes that the holder 8 is interpreted as the channel chip because an infusion solution flowing from the second flow path 18 defined by the upstream port 11; examiner notes that cap support section 14 is part of holder 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798